UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Money Market Fund The fund's portfolio 9/30/13 (Unaudited) REPURCHASE AGREEMENTS (25.6%) (a) Principal amount Value Interest in $45,000,000 joint tri-party repurchase agreement dated 9/30/13 with BNP Paribas Securities Corp. due 10/1/13 - maturity value of $1,000,003 for an effective yield of 0.11% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.5662% to 9.875% and due dates ranging from 5/14/14 to 6/15/45, valued at $47,250,000) $1,000,000 $1,000,000 Interest in $333,000,000 joint tri-party repurchase agreement dated 9/30/13 with Citigroup Global Markets, Inc./Salomon Brothers due 10/1/13 - maturity value of $17,230,048 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 2.202% to 7.50% and due dates ranging from 6/1/22 to 8/15/48, valued at $339,660,000) 17,230,000 17,230,000 Interest in $74,300,000 joint tri-party repurchase agreement dated 9/30/13 with Credit Suisse Securities (USA), LLC due 10/1/13 - maturity value of $2,075,006 for an effective yield of 0.11% (collateralized by various corporate bonds and notes with coupon rates ranging from 1.15% to 9.81% and due dates ranging from 10/24/13 to 12/15/66, valued at $78,018,810) 2,075,000 2,075,000 Interest in $105,000,000 joint tri-party repurchase agreement dated 9/30/13 with Deutsche Bank Securities, Inc. due 10/1/13 - maturity value of $10,000,042 for an effective yield of 0.15% (collateralized by various mortgage backed securities and a U.S. Treasury note with coupon rates ranging from 0.25% to 3.581% and due dates ranging from 4/15/16 to 8/20/42, valued at $107,100,001) 10,000,000 10,000,000 Interest in $235,510,000 joint tri-party repurchase agreement dated 9/30/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 10/1/13 - maturity value of $17,229,038 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from 1.013% to 7.868% and due dates ranging from 12/1/16 to 12/1/47, valued at $240,220,201) 17,229,000 17,229,000 Total repurchase agreements (cost $47,534,000) COMMERCIAL PAPER (22.3%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.252 9/5/14 $2,225,000 $2,225,000 Barclays Bank PLC CCP 144A, Ser. 10-1 (United Kingdom) 0.180 11/13/13 925,000 924,801 BPCE SA (France) 0.135 10/1/13 925,000 925,000 Canada (Government of) (Canada) 0.170 10/9/13 1,050,000 1,049,960 Coca-Cola Co. (The) 0.130 12/20/13 2,600,000 2,599,249 COFCO Capital Corp. (Rabobank Nederland/NY (LOC)) 0.200 10/10/13 1,100,000 1,099,945 Commonwealth Bank of Australia (Australia) 0.220 12/23/13 1,850,000 1,849,062 Commonwealth Bank of Australia 144A (Australia) 0.294 3/28/14 1,025,000 1,025,000 DnB Bank ASA 144A (Norway) 0.250 2/3/14 1,075,000 1,074,067 Export Development Canada (Canada) 0.150 11/21/13 700,000 699,851 Export Development Canada (Canada) 0.130 2/3/14 1,000,000 999,549 General Electric Capital Corp. 0.200 12/20/13 2,800,000 2,798,756 HSBC USA, Inc. (United Kingdom) 0.280 10/2/13 725,000 724,994 HSBC USA, Inc. (United Kingdom) 0.271 4/4/14 825,000 823,855 HSBC USA, Inc. (United Kingdom) 0.200 12/16/13 1,050,000 1,049,557 ICICI Bank, Ltd./Hong Kong (Wells Fargo Bank, N.A. (LOC)) (Hong Kong) 0.230 12/17/13 560,000 559,725 ICICI Bank, Ltd./Hong Kong (Wells Fargo Bank, N.A. (LOC)) (Hong Kong) 0.200 10/23/13 800,000 799,902 JPMorgan Chase & Co. 0.250 11/7/13 2,000,000 1,999,486 National Australia Funding Delaware, Inc. 0.220 2/24/14 2,750,000 2,747,546 Nestle Finance International, Ltd. (Switzerland) 0.110 12/12/13 1,000,000 999,780 Nestle Finance International, Ltd. (Switzerland) 0.100 10/3/13 850,000 849,995 Prudential PLC (United Kingdom) 0.230 1/13/14 1,800,000 1,798,804 Rabobank USA Financial Corp. (Netherlands) 0.180 12/16/13 700,000 699,734 RBS Holdings USA, Inc. 0.100 10/2/13 925,000 924,997 Standard Chartered Bank/New York 0.200 11/1/13 900,000 899,845 Standard Chartered Bank/New York 144A 0.220 12/9/13 1,000,000 999,578 State Street Corp. 0.160 12/5/13 1,975,000 1,974,429 State Street Corp. 0.130 10/10/13 875,000 874,972 Sumitomo Mitsui Banking Corp. (Japan) 0.240 12/9/13 750,000 749,655 Sumitomo Mitsui Banking Corp. (Japan) 0.210 10/24/13 1,000,000 999,866 Svenska Handelsbanken, Inc. 144A (Sweden) 0.250 10/2/13 950,000 949,993 Toyota Motor Credit Corp. 0.220 3/11/14 2,000,000 1,998,032 Toyota Motor Credit Corp. 0.200 11/25/13 775,000 774,763 Total commercial paper (cost $41,469,748) MUNICIPAL BONDS AND NOTES (17.0%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Connecticut (1.4%) State of Connecticut Health & Education Facilities Authority Commercial Paper (Yale University), Ser. S-2 0.090 12/5/13 VMIG1 $2,000,000 $2,000,000 Yale University Commercial Paper 0.100 11/6/13 P-1 700,000 699,930 District of Columbia (0.4%) American University Commercial Paper, Ser. A 0.180 10/21/13 A-1 800,000 799,920 Illinois (0.9%) Illinois State Educational Facilities Authority VRDN (Lake Forest Open Lands) (Northern Trust Co. (LOC)) (M) 0.070 8/1/33 A-1+ 1,000,000 1,000,000 Illinois State Educational Facilities Authority VRDN (University of Chicago), Ser. B (M) 0.070 7/1/33 VMIG1 650,000 650,000 Indiana (0.4%) Indiana Finance Authority Commercial Paper (Trinity Health Credit Group), Ser. 08D-2 0.090 10/1/13 VMIG1 675,000 675,000 Kentucky (1.1%) Kentucky State Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C (M) 0.050 5/1/34 VMIG1 2,100,000 2,100,000 Maryland (1.8%) Howard County Commercial Paper, Ser. 11 0.100 10/8/13 P-1 1,000,000 1,000,000 Johns Hopkins University Commercial Paper, Ser. B 0.120 11/4/13 P-1 500,000 500,000 Johns Hopkins University Commercial Paper, Ser. C 0.110 1/7/14 P-1 1,000,000 1,000,000 Johns Hopkins University Commercial Paper, Ser. B 0.110 10/1/13 P-1 805,000 805,000 Massachusetts (0.9%) President and Fellows of Harvard College Commercial Paper 0.120 10/8/13 P-1 1,625,000 1,624,962 Michigan (0.7%) Trinity Health Corporation Commercial Paper 0.100 11/20/13 P-1 1,275,000 1,274,823 Minnesota (0.5%) Rochester Health Care Facilities VRDN (Mayo Clinic), Ser. B (M) 0.070 11/15/38 VMIG1 950,000 950,000 New Jersey (1.1%) Princeton University Commercial Paper 0.110 10/15/13 P-1 450,000 450,000 Princeton University Commercial Paper 0.100 12/16/13 P-1 1,625,000 1,625,000 North Carolina (1.4%) Duke University Commercial Paper, Ser. B-98 0.110 1/14/14 P-1 1,425,000 1,424,543 Wake County VRDN, Ser. B (M) 0.060 3/1/24 VMIG1 500,000 500,000 Wake County VRDN, Ser. A (M) 0.060 3/1/26 VMIG1 600,000 600,000 Ohio (0.5%) Ohio State VRDN (Infrastructure Improvement), Ser. B (M) 0.060 8/1/17 VMIG1 915,000 915,000 Texas (3.5%) Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.120 12/10/13 P-1 525,000 525,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.110 10/1/13 P-1 750,000 750,000 Board of Regents of Texas Tech University Revenue Financing System Commercial Paper, Ser. A 0.090 10/3/13 P-1 580,000 580,000 Harris County Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 (M) 0.070 10/1/29 A-1+ 470,000 470,000 Texas Public Finance Authority Commercial Paper, Ser. 03 0.100 10/8/13 P-1 1,350,000 1,350,000 The Board of Regents of The Texas A&M University System Commercial Paper, Ser. B 0.100 10/1/13 P-1 825,000 825,000 University of Texas System Board of Regents Revenue Financing System Commercial Paper, Ser. A 0.100 12/4/13 P-1 1,965,000 1,965,000 Virginia (1.3%) Regents of University of Virginia Commercial Paper, Ser. 03-A 0.080 10/2/13 P-1 500,000 500,000 The Rector and Visitors of The University of Virginia Commercial Paper, Ser. 03-A 0.110 10/2/13 P-1 2,000,000 2,000,000 Wisconsin (1.1%) Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank, NA (LOC)) (M) 0.070 8/15/33 VMIG1 2,040,000 2,040,000 Total municipal bonds and notes (cost $31,599,178) ASSET-BACKED COMMERCIAL PAPER (14.7%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.140 10/17/13 $940,000 $939,942 Bedford Row Funding Corp. 0.281 5/19/14 750,000 748,658 CAFCO, LLC 0.140 10/1/13 900,000 900,000 Chariot Funding, LLC 144A 0.250 11/5/13 900,000 899,781 Chariot Funding, LLC 144A (JPMorgan Chase Bank (LOC)) 0.120 10/10/13 1,900,000 1,899,943 Fairway Finance, LLC 144A (Canada) 0.189 3/31/14 1,350,000 1,350,000 Gemini Securitization Corp., LLC 0.130 10/17/13 725,000 724,958 Gotham Funding Corp. (Japan) 0.180 12/6/13 2,400,000 2,399,208 Jupiter Securitization Co., LLC 0.240 11/25/13 3,000,000 2,998,900 Liberty Street Funding, LLC (Canada) 0.150 11/12/13 1,500,000 1,499,738 Manhattan Asset Funding Co., LLC (Japan) 0.180 10/21/13 1,000,000 999,900 MetLife Short Term Funding, LLC 0.160 12/9/13 1,000,000 999,693 MetLife Short Term Funding, LLC 0.150 11/4/13 1,500,000 1,499,788 Old Line Funding, LLC 144A 0.223 3/3/14 900,000 900,000 Old Line Funding, LLC 144A 0.220 12/6/13 1,900,000 1,899,234 Regency Markets No. 1, LLC 144A 0.150 10/21/13 2,800,000 2,799,767 Straight-A Funding, LLC 144A, Ser. 1 0.070 10/7/13 950,000 949,989 Thunder Bay Funding, LLC 144A 0.220 12/23/13 2,825,000 2,823,567 Total asset-backed commercial paper (cost $27,233,066) CERTIFICATES OF DEPOSIT (12.0%) (a) Interest rate (%) Maturity date Principal amount Value Bank of America, N.A. 0.170 10/23/13 $925,000 $925,000 Bank of Montreal/Chicago, IL (Canada) 0.160 12/23/13 1,440,000 1,440,000 Bank of Nova Scotia/Houston FRN 0.253 9/4/14 1,300,000 1,300,000 Bank of Tokyo-Mitsubishi UFJ, Ltd./Sydney (Australia) 0.210 10/21/13 400,000 399,953 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.254 6/13/14 2,200,000 2,200,478 Citibank, N.A. 0.140 11/1/13 925,000 925,000 DnB Bank ASA/New York, NY (Norway) 0.270 10/2/13 1,785,000 1,785,000 JPMorgan Chase Bank, N.A. 0.200 3/18/14 800,000 800,000 Mizuho Bank, Ltd./NY 0.210 12/16/13 925,000 925,000 Nordea Bank Finland PLC/New York 0.220 3/12/14 2,400,000 2,400,000 Royal Bank of Canada/New York, NY FRN (Canada) 0.290 6/24/14 1,900,000 1,900,000 Svenska Handelsbanken/New York, NY (Sweden) 0.210 11/15/13 2,050,000 2,050,013 Toronto-Dominion Bank/NY FRN (Canada) 0.266 10/21/13 2,500,000 2,500,000 Westpac Banking Corp./NY FRN (Australia) 0.296 7/18/14 2,700,000 2,700,000 Total certificates of deposit (cost $22,250,444) MUTUAL FUNDS (4.3%) (a) Shares Value Putnam Money Market Liquidity Fund 0.05% (AFF) 8,000,000 $8,000,000 Total mutual funds (cost $8,000,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (1.1%) (a) Interest rate (%) Maturity date Principal amount Value Federal Home Loan Mortgage Corp. unsec. notes, MTN 0.130 2/7/14 $2,000,000 $1,999,873 Total U.S. government agency obligations (cost $1,999,873) U.S. TREASURY OBLIGATIONS (1.2%) (a) Interest rate (%) Maturity date Principal amount Value U.S. Treasury Notes 2.250 5/31/14 $2,250,000 $2,281,617 Total U.S. treasury obligations (cost $2,281,617) CORPORATE BONDS AND NOTES (1.0%) (a) Interest rate (%) Maturity date Principal amount Value Nordea Bank AB 144A sr. unsec. FRN notes (Sweden) 1.168 1/14/14 $400,000 $401,055 Wells Fargo Bank, NA sr. unsec. notes FRN, Ser. MTN (M) 0.304 7/15/19 1,500,000 1,500,000 Total corporate bonds and notes (cost $1,901,055) TOTAL INVESTMENTS Total investments (cost $184,268,981) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset and are payable upon demand either daily, weekly, or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $185,638,402. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer's claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $8,000,000 $— $2,708 $8,000,000 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (M) The security's effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.9% Canada 7.4 Australia 4.5 United Kingdom 2.9 Japan 2.8 Sweden 1.8 Norway 1.6 Switzerland 1.5 Hong Kong 0.7 France 0.5 Netherlands 0.4 Total 100.0% Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $27,233,066 $— Certificates of deposit — 22,250,444 — Commercial paper — 41,469,748 — Corporate bonds and notes — 1,901,055 — Municipal bonds and notes — 31,599,178 — Mutual funds 8,000,000 — — Repurchase agreements — 47,534,000 — U.S. government agency obligations — 1,999,873 — U.S. treasury obligations — 2,281,617 — Totals by level $— The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Note 9: Offsetting of financial and derivative assets and liabilities BNP Paribas Securities Corp. Citigroup Global Markets, Inc./Salomon Brothers Credit Suisse Securities (USA), LLC Deutsche Bank Securities Inc. Merrill Lynch, Pierce, Fenner and Smith Inc. Total Assets: Repurchase agreements 47,534,000 Total Assets $ $47,534,000 Liabilities: Total Liabilities $
